Defendant was indicted on the charges of murder and manslaughter for the killing of Mrs. Katherine Rodgers in Lawrence County, near New Castle, Pennsylvania. He was convicted of murder in the first degree and the sentence of life imprisonment was imposed. A motion *Page 89 
for a new trial was refused and this appeal followed. The only assignment of error is that there was sufficient medical and other testimony to require an acquittal on the principal defense of insanity.
The question of defendant's mental condition at the time of the killing was for the jury. It was submitted to them upon a charge which fully and fairly stated the law. We have examined the record carefully and find all the ingredients of murder in the first degree present.
The judgment and sentence of the court below are affirmed and the record is remitted for the purpose of execution in accordance therewith.